Citation Nr: 0003099	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-33 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a 
bilateral ankle injury.

2.  Entitlement to service connection for residuals of 
hepatitis.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, status post posterior and 
lateral decompression with foraminotomies at L4-L5 and L5-S1, 
currently assigned a 40 percent evaluation.  

4.  Entitlement to an increased rating for bilateral 
defective hearing, currently assigned a 10 percent 
evaluation.  

5.  Entitlement to an increased (compensable) rating for 
residuals of a right 5th metacarpal fracture.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

Appellant had active service from October 1973 to September 
1976.  Historically, by a December 1976 rating decision, 
service connection was denied for residuals of a bilateral 
ankle injury.  Appellant was so notified the following month 
of that adverse rating decision, but did not file a timely 
Notice of Disagreement therewith.  This December 1976 rating 
decision represents the last final decision on said service 
connection issue.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision by 
the Montgomery, Alabama, Regional Office (RO), which 
apparently reopened, but denied, the claim of entitlement to 
service connection for residuals of a bilateral ankle injury; 
denied service connection for residuals of hepatitis; 
increased an evaluation for degenerative disc disease of the 
lumbar spine, status post posterior and lateral decompression 
with foraminotomies at L4-L5 and L5-S1, (formerly rated as 
lumbosacral strain) from noncompensable to 20 percent, after 
termination of a temporary total convalescent rating, 
effective July 1, 1994; and confirmed noncompensable 
evaluations each for bilateral defective hearing and 
residuals of a right 5th metacarpal fracture.  An RO hearing 
was held in May 1996.

By an April 1997 rating decision, the RO increased the 
evaluation for the service-connected low back disability from 
20 percent to 40 percent and increased the evaluation for the 
bilateral defective hearing disability from noncompensable to 
10 percent, all effective February 18, 1997.  By a May 1997 
rating decision, the effective dates for said low back and 
defective hearing disability evaluations were changed from 
February 18, 1997 to July 1, 1994.  These low back and 
defective hearing increased rating issues remain in appellate 
status, since appellant has not expressly withdrawn them from 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993); see also 
Transcript of a "Travel Board" hearing held before the 
undersigned Board member in October 1999.  Accordingly, the 
Board construes the issues on appeal as those delineated on 
the title page of this decision and will render a decision 
herein on said issues, except for the issue of an increased 
rating for bilateral defective hearing, which will be 
addressed in the REMAND section below.


FINDINGS OF FACT

1.  It has not been shown, by probative, competent evidence, 
that appellant has residuals of a bilateral ankle injury and 
hepatitis related to service or any in-service occurrence or 
event.

2.  The appellant's service-connected degenerative disc 
disease of the lumbar spine, status post posterior and 
lateral decompression with foraminotomies at L4-L5 and L5-S1, 
is manifested primarily by complaints of low back pain 
radiating down the lower extremities, no more than severely 
restricted back motion, and occasional muscle spasms.  
However, deep tendon reflexes of the lower extremities are 
active, except for absent ankles jerks; there is no lower 
extremity atrophy or decreased strength; and he is 
ambulatory.  Any lumbosacral strain, intervertebral disc 
syndrome, or restricted low back motion cannot be reasonably 
characterized as more than severe in degree.

3.  Appellant's residuals of a right 5th metacarpal fracture 
are manifested primarily by complaints of pain over the 
knuckle area and radiographic evidence of slight residual 
angulation of the 5th metacarpal neck.  Recent clinical 
findings reveal no right hand grip strength impairment; and 
the little finger flexes to the palmar crease.  Extremely 
unfavorable ankylosis equivalent to amputation at, or 
proximal to, the proximal interphalangeal joint or metacarpal 
amputation of that finger has not been shown.  However, it is 
as likely as not that he has painful motion of the right 5th 
finger as residual of the fracture.  


CONCLUSIONS OF LAW

1.  Appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for residuals of 
a bilateral ankle injury and hepatitis.  38 U.S.C.A. §§ 1110, 
1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for an evaluation in excess of 40 percent 
for appellant's degenerative disc disease of the lumbar 
spine, status post posterior and lateral decompression with 
foraminotomies at L4-L5 and L5-S1, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5292, 5293, 5295 (1999).

3.  The criteria for a 10 percent evaluation for appellant's 
residuals of a right 5th metacarpal fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 4.71a, 
Codes 5099-5010-5003, 5156, 5227 (1999).

4.  The criteria for an evaluation in excess of 10 percent 
evaluation for appellant's residuals of a right 5th 
metacarpal fracture have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.45, 4.71a, Codes 5099-5010-5003, 5156, 5227 
(1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for Residuals of a 
Bilateral Ankle Injury and Hepatitis

A threshold question to be answered is whether appellant has 
presented evidence of well-grounded claims with respect to 
the issues of service connection for residuals of a bilateral 
ankle injury and hepatitis.  A well-grounded claim is one 
which is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals) (Court) held that 
the appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that 
"unlike civil actions, the Department of Veterans Affairs 
(previously the Veterans Administration) (VA) benefits system 
requires more than an allegation; the claimant must submit 
supporting evidence."  Id., at 611.  If a well-grounded 
claim has not been presented, the appeal with respect to that 
issue must fail.  King v. Brown, 5 Vet. App. 19, 21 (1993) 
held that "evidentiary assertions [by the veteran] must also 
be accepted as true for the purpose of determining whether 
the claim is well grounded.  Exceptions to this rule occur 
when the evidentiary assertion is inherently incredible or 
when the fact asserted is beyond the competence of the person 
making the assertion." 

It should be added that with respect to these not well-
grounded service connection claims, appellant and his 
representative have been informed by the RO of the specific 
reasons that the claims were denied.  See, in particular, an 
August 1995 Statement of the Case; and April 1997 and March 
and May 1999 Supplemental Statements of the Case.  
Additionally, those Statements included provisions of law 
with respect to veterans' responsibility for filing a well-
grounded claim and service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these service 
connection claims.  Thus, it is concluded that appellant and 
his representative had notice of the type of information 
needed to support these claims and complete the application.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
explained that "[t]he Robinette opinion held that 38 U.S.C. 
§ 5103(a) imposes an obligation upon the Secretary to notify 
an individual of what is necessary to complete the 
application in the limited circumstances where there is an 
incomplete application which references other known and 
existing evidence."  It does not appear that appellant or 
his representative has informed the VA of the existence of 
any specific competent evidence that would render these 
service connection claims well grounded.  It should be added 
that the RO has sought and obtained appellant's available 
service medical records; and there are numerous post-service 
VA and private medical reports of record.  Additionally, at a 
recent October 1999 "Travel Board" hearing, additional 
private medical records and duplicative service medical 
records were submitted, with waiver of RO jurisdiction.  

Recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
stated, in pertinent part, that "in order for a claim to be 
well grounded, there must be competent evidence of current 
disability (a medical diagnosis)...; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence)...; and of a nexus between the in-service injury or 
disease and the current disability (medical evidence)...."  
See also Wade v. West, 11 Vet. App. 302, 306 (1998), wherein 
the Court held that the claims in that case were not well 
grounded, since although service medical records were missing 
and there was evidence of present disability, the record did 
not contain medical evidence of a causal relationship between 
the current disability and service.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


A.  Service Connection for Residuals of a Bilateral Ankle 
Injury

Appellant alleges, and testified at May 1996 and October 1999 
hearings, that he has chronic residuals of a bilateral ankle 
injury that were incurred in service.  While the Board has 
considered appellant's statements, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1991).  

Appellant's service medical records reveal that in August 
1975, he complained of painful and tender ankles and stated 
that he had injured the ankles after jumping off a fence.  
Clinical findings were unremarkable, except for swelling of 
the ankles; and a sprain of the ankles was assessed.  
Significantly, an x-ray revealed no fracture or dislocation.  
In November 1975, the ankles were clinically and 
radiographically described as normal; and although there was 
slight lateral left ankle swelling, this was noted to be of 
no importance.  Significantly, the remainder of appellant's 
service medical records, including an August 1976 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to any chronic ankle 
abnormality or residuals of a bilateral ankle injury.  

On September 1978 VA orthopedic examination, appellant's 
complaints included occasional aching of the ankles.  
However, there were no clinical findings or diagnoses 
pertaining to a chronic ankle abnormality or residuals of a 
bilateral ankle injury on that examination or in VA and 
private medical records dated in the 1980's.  The earliest 
clinical evidence of any ankle disability was not until the 
mid-1990's, years after service, after he had sustained 
multiple fractures in a post-service motor vehicular 
accident.  That accident included right lower extremity crush 
fractures, with resultant right lower leg deformity; and 
right medial ankle grafting/reconstructive vascular surgery 
was required.  See August 1998 private medical record.  
Appellant has not presented any competent evidence that 
indicates that any chronic ankle abnormality or residuals of 
a bilateral ankle injury are related to service.  

Thus, given the lack of competent clinical evidence showing 
that appellant has any chronic ankle abnormality or residuals 
of a bilateral ankle injury related to service, the claim for 
service connection for residuals of a bilateral ankle injury 
is not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91 
(1993); Grivois v. Brown, 6 Vet. App. 136 (1994).  See also, 
Edenfield v. Brown, 8 Vet. App. 384, 390 (1995).


B.  Service Connection for Residuals of Hepatitis

Appellant alleges, and testified at May 1996 and October 1999 
hearings, that he incurred hepatitis during service.  It is 
alleged that he may have been exposed to hepatitis while 
aboard an aircraft carrier during a hepatitis outbreak; that 
he and other servicemen received serum immunoglobulin shots 
during the hepatitis outbreak; and that he may have been 
exposed to hepatitis from the serum immunoglobulin shots 
themselves.  During the May 1996 RO hearing, at T.10-11, he 
testified that a serviceman who had hepatitis stayed in 
appellant's room aboard ship; and that appellant had been 
administered a shot of a brownish liquid.  He asserts that 
there is no other explanation for the incurrence of his 
hepatitis than in-service exposure.  While the Board has 
considered appellant's statements, they do not constitute 
competent evidence with respect to medical causation, 
diagnosis and treatment.  Espiritu.

The service medical records, including an August 1976 service 
separation examination, did not reveal any complaints, 
findings, or diagnoses pertaining to hepatitis.  It is also 
significant that a service immunization record, and other 
service medical records do not list any immunoglobulin shots 
having been administered; and appellant's initial application 
for VA disability benefits filed in October 1976 makes no 
mention of hepatitis.  There were no complaints, findings, or 
diagnoses pertaining to hepatitis on September 1978 VA 
examination or in VA and private medical records dated in the 
early 1980's.  Appellant's application for VA disability 
benefits filed in April 1985 makes no mention of hepatitis.  
Significantly, the earliest clinical evidence of hepatitis 
was not until the mid-1980's, nearly a decade after service, 
when an employment medical record dated in June 1986 revealed 
that laboratory studies had shown elevated liver enzymes.  It 
was noted in that employment medical record that due to the 
elevated liver enzymes, a repeat laboratory study and/or a 
liver profile were recommended.  A private July 1994 
hepatitis profile revealed a positive hepatitis B core 
antibody with borderline surface antibody, and a reactive 
hepatitis C antibody.  

The earliest written statement in which appellant alleged in-
service hepatitis exposure was not until October 1994, after 
the date of said laboratory studies that showed evidence of 
hepatitis viral exposure.  At that time, he alleged in-
service hepatitis exposure aboard an aircraft carrier between 
1974 to 1976.  It should be pointed out that under 38 C.F.R. 
§§ 3.307 and 3.309 (1999), cirrhosis of the liver, but not 
hepatitis, is a disease for which service connection may be 
presumed to have been incurred or aggravated by service, if 
manifested to a compensable degree within a one-year post-
service period, subject to certain rebuttable presumption 
provisions.  

Private clinical records from Jeffrey J. Crittenden, M.D., 
dated in May 1998 reflect that appellant provided a history 
of "apparently 2-shots of immunoglobulin in Navy."  The 
pertinent assessment was prior exposure to Hepatitis B and C.  
In an August 1998 written statement, Dr. Crittenden noted a 
history of appellant having donated autologous blood in 1994 
for lumbar disk surgery and being told that he was unable to 
donate blood again due to abnormalities detected in his 
blood.  Appellant denied any prior history of tattoos, 
intravenous drug use, intranasal cocaine, or transfusions.  
It was noted therein that "[h]e does report a history of 
having received what sounds like hepatitis B immunoglobulin 
back in the 1970's while in the service.  The details of this 
are unclear at this time."  The details of recent serology 
tests were reviewed and the pertinent assessments were 
positive hepatitis C serology and hepatitis B core antibody.  
Dr. Crittenden stated that appellant had serology consistent 
with chronic hepatitis C; and that "[i]t is likely that he 
acquired this in the service when he received what sounds 
like immunoglobulin injection.  The hepatitis B core antibody 
is positive which suggests previous exposure with immunity at 
this time."  In a November 1998 written statement, Dr. 
Crittenden assessed chronic hepatitis C; and previous 
hepatitis B exposure now with immunity.  Significantly, he 
stated that appellant's hepatitis was very mild as shown by 
liver biopsy; and that "[i]f we make the assumption 
(emphasis added) that he acquired this back in the mid 70's 
while in the service it does not appear that it has advanced 
much...."  

It is the Board's opinion that in these May, August, and 
November 1998 statements, Dr. Crittenden merely recorded a 
history provided by appellant of in-service hepatitis 
exposure with immunoglobulin treatment.  However, that 
medical history is unsubstantiated by any clinical evidence 
of record or statements from anyone other than the appellant.  
A medical opinion based on an inaccurate factual premise has 
no evidentiary value.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  See also Swann v. Brown, 5 Vet. App. 229, 233 
(1993), wherein the Court held that the Board was not bound 
to accept opinions of physicians who relied upon a claimant's 
uncorroborated account of his wartime experiences, stating 
that "[t]heir diagnoses can be no better than the facts 
alleged by appellant."  

Thus, given the lack of any probative, competent clinical 
evidence showing that appellant has hepatitis related to 
service, the claim for service connection for hepatitis is 
not well grounded.  The claim is therefore denied.  
38 U.S.C.A. § 5107(a); Caluza; Grottveit; Grivois; and 
Edenfield.  


II.  Increased Ratings for a Low back Disability and 
Residuals of a Right 5th Metacarpal Fracture

Initially, the Board finds that appellant's claims for 
increased ratings for a low back disability and residuals of 
a right 5th metacarpal fracture are "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a), in that the claims are 
plausible (particularly since the increased rating claim for 
residuals of a right 5th metacarpal fracture is being 
partially allowed in the Board's decision herein).  See also 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  This being 
so, the Board must examine the record and determine whether 
the VA has any further obligation to assist in the 
development of these claims.  38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by remanding said issues with directions to provide 
further assistance to the appellant.  A comprehensive medical 
history and detailed findings regarding his service-connected 
disabilities over the years are documented in the medical 
evidence.  VA orthopedic examinations were conducted in 1995 
and 1997 and are sufficiently detailed and comprehensive in 
describing the nature and severity of said low back and right 
5th metacarpal disabilities.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity with respect to these 
service-connected disabilities than that shown on said 
examinations.  Thus, the Board concludes that the evidence is 
sufficient for reaching a fair and well-reasoned decision 
with respect to these disability ratings issues, and that the 
duty to assist appellant as contemplated by 38 U.S.C.A. 
§ 5107(a) has been satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities in the context of the total history of those 
disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10, and other 
applicable provisions.  However, as the Court stated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), "[w]here...an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern."  


A.  An Increased Rating for a Low back Disability

The appellant contends, in essence, that his service-
connected low back disability is of such severity as to 
warrant a higher evaluation.  He contends that his low back 
disability is manifested by restricted motion and back pain 
radiating down the lower extremity with numbness.  The 
service medical records reflect that during service, 
appellant experienced low back pain after lifting; and 
lumbosacral strain was assessed.  On VA examination in 
September 1978, mild chronic lumbosacral strain was 
diagnosed.  Private medical records indicate that he 
sustained injuries to the back and other bodily areas in a 
November 1993 motor vehicular accident.  In May 1994, he 
underwent posterior and lateral decompression with 
foraminotomies at L4-L5 and L5-S1 for degenerative disc 
disease of the lumbar spine.  

On March 1995 VA orthopedic examination, appellant complained 
of low back pain radiating down the thighs.  The back was 
clinically noted to have markedly impaired ranges of motion 
with pain.  However, there were no neurologic deficits of the 
lower extremities or muscle wasting.  

On February 1997 VA orthopedic examination, appellant 
complained of low back pain.  He ambulated with a limp (it 
should be noted that private medical records indicate that in 
September 1993, he underwent a right knee meniscectomy with 
reconstructive surgery after injuring that knee).  Muscle 
spasms were "3+" and posture was bent at the waist at 15 
degrees.  Ranges of motion of the lumbar spine were 60 
degrees forward flexion; 15 degrees backward extension; 
25 degrees lateroflexion [bilaterally]; and rotation was 
20 degrees on the right and 30 degrees on the left, all with 
objective pain on motion.  Significantly, however, there were 
no neurologic deficits of the lower extremities.   

Private medical reports reflect that in May 1998, appellant 
complained of occasional numbness in the lower extremities.  
Clinically, it was noted that he exhibited 30 to 40 percent 
of normal low back motion with pain.  Although ankle jerks 
were absent, there were active knee jerks and lower 
extremities strength was "4+/5."  Straight leg raising 
testing was unremarkable.  Electrodiagnostic testing was 
interpreted as showing mild sensory radiculopathy in the 
right leg questionably due to multiple leg trauma; and 
lumbosacral radiculopathy.  

Private medical records dated in February 1999 reveal that 
although sensory hyperesthesia at the S1 distribution, 
hyporeflexic deep tendon reflexes at the ankles, and back 
tenderness were clinically reported, the lower extremities 
had full motor strength, tone, and bulk.  

A 40 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 5292 for severe limitation of motion of 
the lumbar segment of the spine.  38 C.F.R. Part 4, 
Code 5292.  Thus, a schedular evaluation in excess of 40 
percent rating for the back disability is not warranted under 
this diagnostic code.  38 C.F.R. Part 4, 4.71a, Code 5292.  
Obviously, ankylosis of the lumbar spine has not been shown 
since considerable ranges of back motions have been 
clinically reported; so regulatory provisions for rating 
lumbar spine ankylosis are not for application.

The Board has considered other applicable diagnostic codes 
for rating appellant's low back disability.  The clinical 
evidence reflects that appellant has had occasional muscle 
spasms and painful restricted ranges of back motion.  A 
40 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 5295 for severe lumbosacral strain.  
Thus, a schedular evaluation in excess of 40 percent rating 
for the back disability is not warranted under this 
diagnostic code either.  38 C.F.R. Part 4, 4.71a, Code 5295.

A 40 percent evaluation may be assigned for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

The Board has considered that, from an industrial standpoint, 
the relevant clinical evidence indicates that appellant's 
back disability does not appear more than severe.  In 
particular, the February 19997 VA orthopedic examination and 
more recent private medical reports did not reveal muscle 
atrophy or neurologic deficits of the lower extremities 
attributable to the service-connected low back disability, 
except for some diminished sensation with absent ankle jerks; 
and no serious gait impairment attributable to the service-
connected low back disability has been shown.  See also the 
October 1999 "Travel Board" hearing transcript, wherein 
appellant testified that he was employed as a locking dam 
operator; experienced occasional numbness of the lower 
extremities; and did not have any footdrop.  The Board 
concludes that pronounced intervertebral disc syndrome has 
not been shown, particularly since, despite some restricted 
back motion, any neurologic deficits of the lower extremities 
attributable to the service-connected low back disability 
primarily involve diminished sensation with absent ankle 
jerks that does not result in serious lower extremity 
weakness/gait impairment.  

It should be appreciated that rating a disability is 
dependent in large measure upon the impact the disability has 
upon industrial functioning, as is recognized by the 
provisions of 38 C.F.R. Part 4, § 4.1.

	The percentage ratings represent as far as 
can practicably be determined the average 
impairment in earning capacity resulting 
from such diseases and injuries and their 
residual conditions in civil occupations.  
Generally, the degrees of disability 
specified are considered adequate to 
compensate for considerable loss of 
working time from exacerbations or 
illnesses proportionate to the severity of 
the several grades of disability. 

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  It should be 
pointed out that Diagnostic Code 5295 explicitly contemplates 
painful back motion in its criteria.  Regardless, appellant's 
low back pain is adequately compensated by the 40 percent 
evaluation for the degree of functional loss resulting 
therefrom, particularly since no more than severe functional 
loss has been objectively shown, as explained above.  There 
is no credible, competent evidence indicating a greater 
degree of functional loss attributable to the back disability 
than that commensurate with the assigned 40 percent rating.  
The Board has considered appellant's testimony at hearings on 
appeal and other information provided.  However, as the Court 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
The regular schedular standards, with the 40 percent 
evaluation currently assigned, adequately compensate 
appellant for any adverse impact his back disability has upon 
employment.  

For the foregoing reasons, it would be to resort to mere 
speculation to assume that more than severe lumbosacral 
strain, severe intervertebral disc syndrome, severe 
restriction of motion of the lumbar spine, or severe painful 
back motion on use has been demonstrated; and to resort to 
mere speculation is prohibited by the benefit of the doubt 
doctrine.  38 U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Finally, the evidence does not show that the service-
connected low back disability presents such an unusual or 
exceptional disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, as is required for an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Significantly, appellant's low back disability has not 
required frequent periods of hospitalization and has not, in 
and of itself, markedly interfered with employment 
(particularly since the October 1999 "Travel Board" hearing 
transcript and other evidence of record reveal that appellant 
has retained employment as a locking dam operator for years, 
despite the severity of his low back disability).  


B.  An Increased Rating for Residuals of a Right 5th 
Metacarpal Fracture

Appellant contends, in essence, that the residuals of a right 
5th metacarpal fracture are manifested by pain, cramping, 
limitation of motion, and hand grip weakness.  The service 
medical records reveal that in July 1975, he sustained a 
"boxer's" fracture of the 5th metacarpal.  The following 
month, a x-ray revealed good callus formation with some 
angulation.  On September 1978 VA examination, he stated that 
the hand did not bother him.  Clinically, the right hand was 
unremarkable.  An x-ray revealed a well-healed fracture with 
slight residual ulnar angulation of the 5th metacarpal neck.  
Rotation of that bone was not reported.  The right 5th 
metacarpal fracture was diagnosed as nonsymptomatic.  On 
March 1995 VA examination, appellant's complaints included 
right hand pain, deformity, and cramping on writing.  Slight 
decreased dexterity (particularly with picking up small 
objects) with diminished right hand grip strength was noted.  
Private medical records dated in October 1995 indicated that 
he had a cervical spine disability with associated numbness 
in the C7-C8 distribution of the right hand; and it was noted 
that this was partially attributable to possible carpal 
tunnel syndrome.  In this regard, it should be pointed out 
that only symptomatology reasonably attributable to a 
service-connected disability may be considered in rating the 
severity of the service-connected disability.  

On VA orthopedic examination conducted in February 1997, 
appellant complaints included decreased right hand grip 
strength.  He reportedly was right-handed.  However, 
clinically there was no decreased right hand grip strength; 
and the little finger flexed to the palmar crease.  

The RO has essentially rated the service-connected residuals 
of a right 5th metacarpal fracture by analogy under 
Diagnostic Code 5227.  See 38 C.F.R. § 4.20.  Ankylosis of 
the little finger of either hand may be assigned a 
noncompensable evaluation.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches (5.1 cm.) of the median 
transverse fold of the palm.  It is unfavorable when it 
precludes such motion.  Extremely unfavorable ankylosis of 
the little finger will be rated as amputation under the 
provisions of Diagnostic Code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  A 10 percent 
evaluation for amputation of the little finger of the major 
or minor upper extremity may be assigned if the point of 
amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation requires that the amputation involve metacarpal 
resection with more than one-half of the bone lost.  
38 C.F.R. Part 4, Code 5156.  

However, it does not appear from the recent clinical evidence 
that the service-connected residuals of appellant's right 5th 
metacarpal fracture produce functional limitations equivalent 
to ankylosis of the little finger.  All of the joints of the 
right fifth finger have not been clinically shown to be in 
extension or in extreme flexion, nor is there rotation and 
angulation of the bones.  Although on February 1997 VA 
examination, he complained of decreased right hand grip 
strength, decreased right hand grip strength was not 
clinically substantiated and the little finger flexed to the 
palmar crease.  Thus, a compensable rating under Diagnostic 
Codes 5227 or 5156 is not warranted, since ankylosis of that 
finger has not been shown or even approximated.  38 C.F.R. 
§ 4.7.  

However, the Board has weighed the credibility of appellant's 
testimony and complaints of pain over the right 5th 
metacarpal area (knuckle) and cramping on writing, which he 
states adversely affects his employment.  Apparently, a hand 
brace provides some alleviation of such pain.  See, in 
particular, the May 1996 RO hearing transcript, at T.8, and 
the October 1999 "Travel Board" hearing transcript, at 
T.15-16 and T.24-25.  Additionally, there is radiographic 
evidence (at least during service and on VA examination 
shortly thereafter), of slight residual angulation of the 
right 5th metacarpal bone.  However, radiographic findings do 
not show any other abnormality of that finger, such as 
rotation, nonunion, or ankylosis.  In Schafrath, the Court 
recognized that pain may be considered capable of producing a 
compensable disability of the joints under 38 C.F.R. §§ 4.10, 
4.40, and 4.45.  It is reiterated that his right hand is the 
major upper extremity and therefore would be expected to 
adversely impact employment.  With resolution of all 
reasonable doubt in appellant's favor, the Board concludes 
that it is as likely as not that appellant has painful motion 
of the right 5th metacarpal due to residuals of a fracture 
ratable as analogous to arthritic joint pain under Code 5099-
5010-5003.  Accordingly, a 10 percent rating, but no more, 
for residuals of a right 5th metacarpal fracture is 
warranted, for the aforestated reasons.  38 C.F.R. §§ 4.10, 
4.40, and 4.45; and Code 5099-5010-5003.  The benefit-of-the-
doubt doctrine is applicable only to the extent the Board has 
granted a 10 percent rating for the right 5th metacarpal 
fracture disability.  38 U.S.C.A. § 5107(b).  


ORDER

Since appellant has not submitted evidence of well-grounded 
claims for entitlement to service connection for residuals of 
a bilateral ankle injury and hepatitis, these claims are 
denied.  An increased rating for degenerative disc disease of 
the lumbar spine, status post posterior and lateral 
decompression with foraminotomies at L4-L5 and L5-S1, is 
denied.  To this extent, the appeal is disallowed.

An increased rating of 10 percent, but no more, for residuals 
of a right 5th metacarpal fracture is granted, subject to the 
applicable regulatory provisions governing payment of 
monetary awards.  To this extent, the appeal is allowed.  



REMAND

The appellant contends, in essence, that his bilateral 
hearing loss warrants a higher rating.  He argues that he has 
conversational hearing difficulties, and that this is an 
industrial handicap.  Initial review of the evidentiary 
record indicates that appellant's defective hearing as shown 
on a February 1997 VA audiological examination has 
subsequently been shown even more severe on recent October 
1998 private audiological evaluation.  Thus, the Board finds 
that appellant's claim for an increased rating for bilateral 
defective hearing is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a), in that the claim is plausible.  See 
Drosky, supra.  However, these private audiological 
evaluation results are not sufficient to rate his hearing 
acuity.  First, it is unclear from the record whether the 
private audiological evaluation results included recorded 
pure tone thresholds in decibels at 3,000 hertz, as required 
for rating purposes under 38 C.F.R. § 4.85(d) (1999).  
Second, it is unclear from the record whether the private 
audiologist was a state-licensed audiologist and whether said 
audiologist utilized a controlled speech discrimination test 
(Maryland CNC), both of which are required for rating 
purposes under 38 C.F.R. § 4.85(a) (1999).  Thus, additional 
audiometric examination is indicated, in order to 
appropriately rate appellant's defective hearing disability.  

Accordingly, this issue is REMANDED for the following:

1.  The RO should arrange VA audiologic 
examination to determine the nature and 
current severity of appellant's service-
connected bilateral defective hearing 
disability.  The audiologist should 
review the entire claims folder prior to 
the examination.  The examination should 
be conducted in accordance with 
applicable provisions for rating hearing 
impairment, with complete examination 
results associated with the claims 
folder.  

2.  The appellant should be advised that 
he has a right to submit additional 
evidence and argument on the remanded 
matters.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

3.  The RO should review any additional 
evidence and readjudicate the issue of an 
increased rating for bilateral defective 
hearing, with consideration of applicable 
statutory and regulatory provisions.  

To the extent the benefit sought is not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate review, if in 
order.  No action is required of the appellant until he is 
notified.  The Board intimates no opinion as to the ultimate 
outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

